Detailed Action
Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1 – 6, drawn to a food aerator device in the telephone call on 12 April 2021 is acknowledged.

Claim Rejections - 35 USC § 112(a)
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 claims that the plurality of filaments does “not [make contact with] the bottom of the vessel when the aerator is rotated by the drive unit”. In the original disclosure specification (filed 5 September 2019), there is not explicit teaching of this feature, the most descriptive the specification gets is in [0049] and that section only mentions how the filament distal ends touch side walls during operation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1: “drive unit” is synonymous with “means for driving”. The functional language is “rotat[es the aerator]”. The claim language lacks structure, therefore 112f is invoked. Structure is found in the specification, [0037]: “the drive unit is for example an electric motor”. This language will be translated into the prior art mapping sections. See below.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (U.S. Patent Publication No. 2015/0223640 A1 hereinafter Choy) in view of Wardberg (U.S. Patent No. 6,247,837 B1 hereinafter Wardberg).

Regarding Claim 1, Choy teaches a device (figure 1: stand mixer 10) for aerating a food substance (intended use: aerating a food substance), said device comprising: an aerator (figure 1: rotating whisk 100); a vessel (figure 1: container 5); a drive unit ([0015}: “electrical motor [not shown]”); and a mounting (figure 1: stand 12); wherein the aerator (figure 1: rotating whisk 100) comprises a plurality of filaments (figure 3: filament loops 131), wherein the plurality of filaments are attached to the aerator at their proximal ends and are free at their distal ends (figure 3: one end of filament loops 131 are connected to rotating whisk 100 and the loop end is free), wherein the aerator (figure 1: rotating whisk 100) attached to the drive unit ([0015}: “electrical motor [not shown]”) and rotatable by the drive unit (112f: electric motor) thereby defining an axis of rotation ([0015] & figure 2: rotatable whisk is driven by spindle 25 which is driven by an electric motor and appropriate gearing, defining an axis of rotation), wherein the vessel defines a space for holding the food substance (figure 1: container 5 defines a space for holding food), the space being bordered by a bottom and at sides by an inner wall of the vessel (figure 1: container 5 forms the space via its walls), wherein the vessel and the drive unit are attached to the mounting (figure 1 & [0015]: container 5 is attached to the stand 12 & spindle 25, electric motor (now shown), and appropriate gears (not shown) are also attached to stand 12), wherein the mounting (figure 1: stand 12) defines a spatial relationship between the axis of rotation (figure 1: axis of rotation of rotating whisk 100) and the inner wall of the vessel (figure 1: inner wall of container 5). 
Choy is silent on the distal ends of a fraction of the plurality of filaments make contact with the inner wall of the vessel and not with the bottom of the vessel when the aerator is rotated by the drive unit, and wherein the inner wall bends the fraction of the plurality of the filaments by applying the transverse force; wherein each of the plurality of filaments has a first state and a second state, wherein each of the plurality of filaments undergoes a reversible elastic deformation when bent by a transverse force from the first state to the second state, wherein each of the plurality of filaments performs a spring-back action from the second state to the first state, lowering the spring tension, when the transverse force acting on the filament drops to zero.
Grover teaches the distal ends of a fraction of the plurality of filaments (figure 3a: distal ends of filament section 320) do not contact the bottom of the vessel (Choy figure 1: container 5) when the aerator (figure 3a: mixer 300) is rotated by the drive unit (figure 3a: motor of hand drill 340 & flexible filaments oriented laterally do not reach longitudinally to a bottom when rotating at high speed).
Choy and Grover are analogous in the field of single shafted filament mixers with rotation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the stem and filament loops (Choy figure 3: stem 140 and filament loops 131) of Choy with the filament section and filaments (Grover figure 3a: filament section 320 and filaments 330a, 330b, and 330c) of Grover in order to provide a mixer that reduces the effort and time required to mix substances, that is durable, and that may be repaired more easily (Grover [0003]). It would have been obvious to one of ordinary skill in the art to modify the length of the filaments in order to wipe material stuck on the sidewalls of the container since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  

Regarding Claim 2, Choy teaches the device (figure 1: stand mixer 10) according to claim 1, wherein the aerator (figure 1: rotating whisk 100) comprises a shaft member (figure 2: shaft 110), wherein at least one appendage is detachably connected to the shaft member (figure 3: collar 120 is detachably connected to shaft 110), and wherein the filaments are attached to the appendage (figure 3: filament loops 131 are attached to collar 120).  

Regarding Claim 3, Choy teaches the device (figure 1: stand mixer 10) according to claim 1, wherein the drive unit maintains the axis of rotation at a fixed position relative to the drive unit (figure 2 & [0015]: electric motor and appropriate gearing [now shown] and spindle 25 keep the axis of rotation in a fixed position).  

Regarding Claim 4, Choy teaches the device (figure 1: stand mixer 10) according to claim 3, wherein the mounting maintains the vessel and the drive unit in a fixed spatial relationship thereby maintaining the axis of rotation fixed in relation to the inner wall of the vessel (figure 1 & figure 2: stand 12 maintains container 5 and spindle 25 in fixed positions so that the axis of rotation of whisk 100 is fixed in relation to the inner wall of container 5).  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (U.S. Patent Publication No. 2015/0223640 A1 hereinafter Choy) in view of Wardberg (U.S. Patent No. 6,247,837 B1 hereinafter Wardberg) in further view of Fallowes (U.S. Patent No. 6,932,503 B2 hereinafter Fallowes).

Regarding Claim 5, Choy teaches the device (figure 1: stand mixer 10) according to claim 1.
Choy is silent on the drive unit comprises an epicyclic gear train causing the axis of rotation to perform a circular movement on a cylinder jacket.  
Fallowes teaches the drive unit comprises an epicyclic gear train (figure 1: planetary element 14 and shaft 23) causing the axis of rotation to perform a circular movement (C2 L43 – 63: the nature of a planetary gear element is to cause circular movements around the axis of rotation) on a cylinder jacket (figure 1: container 28).  
Choy and Fallowes are analogous in the field of food preparation appliances with mixing coming from above. It would have been obvious to one skilled in the art before the effective filing date to modify the drive unit and spindle of Choy with the drive unit comprises an epicyclic gear train causing the axis of rotation to perform a circular movement on a cylinder jacket of Fallowes in order to allow the rotating element to reach the inner sides of the container and scrape/contact/aerate foodstuffs there (Fallowes C2 L21 – 25).

Regarding Claim 6, Choy teaches the device (figure 1: stand mixer 10) according to claim 1. 
Choy is silent on wherein the aerator further comprises at least one splash guard filament being attached to the aerator at the proximal end and being free at the distal end, the splash guard filament having a length such that the free end constantly contacts the inner wall when the aerator is rotated about the axis of rotation and wherein the splash guard filament is arranged closer to an opening of the vessel in comparison to the filaments of the aerator, thereby reducing splashing of the food substance through the opening.
Fallowes teaches wherein the aerator (figure 1: mixing attachment 18) further comprises at least one splash guard filament (figure 1: arm 32 and scraper element 36 together) being attached to the aerator at the proximal end and being free at the distal end (figure 1: arm 32 and scraper element 36 together are attached at the proximal end [attached to engagement member 34] and free at the distal end), the splash guard filament having a length such that the free end constantly contacts the inner wall when the aerator is rotated about the axis of rotation and wherein the splash guard filament is arranged closer to an opening of the vessel in comparison to the filaments of the aerator (figure 1: arm 32 and scraper element 36 together is in constant contact with the inner wall of container 28 and arm 32 is arranged closer the top opening of container 28), thereby reducing splashing of the food substance through the opening (intended use: reducing splashing of the food substance is considered intended use).
It would have been obvious to one skilled in the art before the effective filing date to modify the rotating whisk of Choy with the aerator further comprises at least one splash guard filament being attached to the aerator at the proximal end and being free at the distal end, the splash guard filament having a length such that the free end constantly contacts the inner wall when the aerator is rotated about the axis of rotation and wherein the splash guard filament is arranged closer to an opening of the vessel in comparison to the filaments of the aerator, thereby reducing splashing of the food substance through the opening of Fallowes in order to allow clearance for the hand of a cook to safely add ingredients during operation (Fallowes C3 L5 – 11).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Response to Arguments
	In light of applicant’s amendments, the objections made to the drawings (lack of prior art labels) in the non final action filed 29 April 2021 are withdrawn.
	In light of applicant’s amendments, the objection made to the abstract (being over 150 words) in the non final action filed 29 April 2021 is withdrawn.
In light of applicant’s amendments, the objections made to the specification (changing “vessel” to “vessel’s inner wall” in [0074]) in the non final action filed 29 April 2021 are withdrawn.

Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to Claim 1, Wardburg and Busick not being analogous to Choy (remarks page 15 and 16 of 21), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the scraper of Fallowes causes too much drag in its function (remarks page 16 of 21), this point is not persuasive as this feature needs to be translated into claim language to be given serious weight.
Applicant argues the difference between Choy’s filament loops and filaments is not trivial (remarks page 18 of 21), that Choy’s filament loops touch the bottom of vessel and not the sides as in the instant case (page 19 of 21), and that only a fraction of the filaments touch the inner side wall at the same point in time (remarks page 20 of 21), these points are moot as a new grounds of rejection is made (see Grover reference in 103 rejection section).


/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774